Citation Nr: 0019928	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-17 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a ruptured 
intracerebral aneurysm.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran's wife


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a May 1993 RO rating decision that denied 
service connection for residuals of a ruptured intracerebral 
aneurysm (a stroke).  In February 1999 the Board remanded the 
case for further development.  The case was returned to the 
Board in June 2000.  The veteran has severe residuals of a 
stroke, including aphasia; his wife has his power-of-attorney 
and is prosecuting the claim and appeal on his behalf.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for a ruptured 
intracerebral aneurysm.


CONCLUSION OF LAW

The claim for service connection for a ruptured intracerebral 
aneurysm is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty in the Army from February 
1967 to February 1969.  This included combat service in 
Vietnam, and his decorations included the Combat Infantry 
Badge and Purple Heart.

Service medical records show that the veteran struck a board 
while running to a bunker in February 1968 while serving in 
Vietnam.  He was treated on an outpatient basis.  Wounds were 
cleansed and sutured.  An X-ray reports notes that he fell 
and struck a 4 x 4 timber during a mortar attack; X-rays of 
the nasal and facial bones were negative.  A record of 
follow-up treatment two days later showed he complained of a 
sore and throbbing nose bridge.  In March 1968, he inquired 
about elective plastic surgery due to excessive scar tissue 
from the facial lacerations, and he was told that such would 
have to wait until he returned to the continental U.S.  He 
was given a plastic surgery consultation at a stateside 
facility in August 1968, and was referred to Walter Reed Army 
Hospital.  He was admitted to Walter Reed in January 1969 and 
underwent plastic surgery revision of the laceration scars of 
the right cheek and nose.  During that admission he gave a 
history that the lacerations occurred in February 1968 when 
he walked into a 2 x 4 board, and he related that he had been 
unconscious for several minutes but no neurological residuals 
were found.  Blood pressure reading during service were 
within normal limits.  The service separation examination is 
not of record.

In March 1969 the veteran filed a claim for service 
connection for residuals of a right knee injury and for 
residuals of an injury to the right eye and nose that 
occurred during a enemy rocket and mortar attack in Vietnam 
in February 1968.

No neurological abnormalities were described on an April 1969 
VA examination.  The veteran's blood pressure was 120/80.

In May 1969, service connection was granted for scar 
residuals of a laceration of the nose, rated 10 percent.

No neurological abnormalities were described on an April 1972 
VA examination. The veteran's blood pressure was 112/82; 
cardiovascular examination was normal.

On a VA examination for conditions due to Agent Orange 
exposure in November 1981, the veteran's blood pressure was 
110/80.  Cardiovascular and neurological findings were within 
normal limits.

The veteran was hospitalized at Mercy Hospital of Pittsburgh 
in February 1993 for a sudden onset of a headaches and loss 
of consciousness.  A CT scan showed a large left 
intercerebral hematoma.  It was noted that that he had a 
history of hypertension.  The treatment records from Mercy 
Hospital do not mention any history of head trauma.  

In April 1993 the veteran was transferred to the Harmarville 
Rehabilitation Institute, where he spent the next several 
months.  Records from that facility note that medical history 
obtained from the veteran's family included that he sustained 
a head injury in a mortar attack in Vietnam and was 
unconscious for at least 5 days.  According to his family 
there were no further neurological problems despite his 5-day 
unconsciousness.  It was noted that there was no history of 
any seizure activity prior to his February 1993 stroke.  It 
was also noted that the veteran's family had been unaware of 
these facts until after his stroke.  Elsewhere in the 
Harmarville Rehabilitation Institute records, the history of 
shrapnel wounds in Vietnam is reiterated.

Subsequent treatment records primarily refer to the veteran's 
ongoing residuals of the 1993 aneurysm.  Records reflect that 
he has had seizures since his stroke and his severe residuals 
include aphasia.

In a July 1997 note, George R. McCollum, M.D., states that 
the veteran's "aneurysm and aphasia could possibly be 
related to head injury years ago." 

At a July 1997 RO hearing, the veteran's wife testified that 
ever since he came home from service he had had headaches and 
other symptoms that she felt were due to head trauma during 
service.  At the hearing the veteran's wife submitted medical 
treatment records and published articles concerning aphasia 
that note that one cause of aphasia can be head trauma.  In 
various written statements, the veteran's wife has attributed 
his 1993 stroke to residuals of injuries sustained in a 
mortar attack in Vietnam.  She claims he was struck in the 
face with mortar shrapnel in February 1968 and knocked 
unconscious for several days.  In a July 1998 statement she 
said that she felt certain that exposure to Agent Orange in 
Vietnam had some connection to this claim.

In January 2000 a VA neurologist reviewed the veteran's 
claims file including his service medical records.  The 
doctor pointed out that there was no mention of headaches, 
memory changes, or other signs of concussion in the service 
medical records, and the veteran was well until the sudden 
loss of consciousness and right hemiparesis in 1993.  The 
neurologist noted that the site of the veteran's aneurysms 
were typical of congenital berry aneurysms, and trauma in 
service was to the face and not the base of the skull.  The 
doctor concluded it was extremely unlikely that the 
intracerebral aneurysms were due to trauma, rather they were 
congenital berry aneurysms.

II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence may be presumed for certain chronic diseases, 
including brain hemorrhage or thrombosis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran claims service connection for a ruptured 
intracerebral aneurysm.  His claim presents the threshold 
question of whether he has met his initial burden of 
submitting evidence to show it is well grounded, meaning 
plausible.  If he has not presented evidence that his claim 
is well grounded, there is no duty on the part of the VA to 
assist him in developing his claim, and it must be denied.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 
(1994).  [The Board notes that, in the instant case, the 
evidence has been fully developed, even if the veteran's 
claim is not well grounded.]  For the veteran's claim for 
service connection to be plausible or well grounded, it must 
be supported by competent evidence, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between the disease or injury in service and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).

It is contended that the veteran's ruptured intracerebral 
aneurysm in 1993 was due to a head injury he sustained during 
his 1967-1969 active service.  Service medical records show 
that in 1968 he sustained facial trauma (laceration of the 
right cheek and nose) while running to a bunker.  The 
treatment records contemporaneous with that injury do not 
reflect any loss of consciousness, head, or brain injury, and 
no neurological residuals were noted.  The veteran had a 
stroke (ruptured intracerebral aneurysm) of a sudden onset in 
1993, many years after service.  There is no contemporaneous 
record of head trauma at any time prior to the 1993 stroke.  

The 1997 statement of Dr. McCollum, that the veteran's 
aneurysm could possibly be related to head injury years ago, 
does not link the stroke to the specific trauma during 
service and does not serve to make the claim well grounded.  
Caluza, supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Not only is Dr. McCollum's statement non-specific, it is also 
speculative.  Tirpak, supra.  

In 2000 a VA neurologist reviewed the entire record and noted 
that it is extremely unlikely that the veteran's 
intracerebral aneurysms were due to trauma, rather they were 
congenital berry aneurysms.  Clearly, this medical opinion is 
against a nexus with service, as required for a well-grounded 
claim.  Caluza, supra.

The veteran's wife asserts that he was unconscious for days 
after the service injury in 1968 and had neurological 
residuals of the injury.  As a layman, she is not competent 
to render an opinion regarding diagnosis or etiology, and her 
statements on such matters do not serve to make the claim 
well grounded.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran's wife also says that exposure to Agent 
Orange in Vietnam may be linked to his stroke many years 
after service.  A Vietnam veteran is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases.  
In the case of such a veteran, service incurrence for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e); McCartt v. West, 
12 Vet.App. 164 (1999).  The veteran's ruptured intracerebral 
aneurysm is not among the diseases or conditions subject to 
the Agent Orange provisions.  The veteran has not submitted 
evidence of actual Agent Orange exposure in service or 
competent medical evidence to link his current condition to 
purported Agent Orange exposure.  

As the veteran has not submitted any competent medical 
evidence to link the ruptured intracerebral aneurysm to 
service, the claim for service connection must be denied as 
not well grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a ruptured intracerebral aneurysm is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

